DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 has been placed in the record and considered by the examiner.

Claim Objections
Claims 9-11 and 21-23 are objected to because of the following informalities: 
in the second and third lines of claim 9, “jointly coded with the remaining one of the first or second uplink transmissions” should be changed to --jointly coded with a remaining one of the first or second uplink transmissions--; and
in the first and second lines of claim 21, “jointly coded with the remaining one of the first or second uplink transmissions” should be changed to --jointly coded with a remaining one of the first or second uplink transmissions--.
	Claims 10-11 and 22-23 are objected to based on being dependent upon claims 9 and 21, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14, 24, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paladugu et al. (US PG Pub 2019/0253945 A1, hereinafter “Paladugu”).
	Regarding claim 1, Paladugu teaches a method for wireless communication by a user equipment (UE), comprising: detecting that the UE is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell (FIG. 5 steps 505 - 540, ¶¶ [0087] -  [0089] . . . As is evident in example 500, UE 120 may concurrently maintain both a source connection with source BS 110-1 and target BS 110-2 during the handover process); detecting during the handover at least one of a first transmission time of a first uplink transmission scheduled for the source cell at least partially overlaps a second transmission time of a second uplink transmission scheduled for the target cell (¶¶ [0194], [0202] discloses with reference to a UE in dual connectivity handover with source and target BSs that the source BS and the target BS may be synchronous with regard to each other. In such a case, a transmission for one BS in one subframe interrupts the other BS in the same subframe (i.e. overlapping transmission times for uplink transmissions to the source and target cells)), or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission (¶ [0202] because the UE uses prioritization rules to determine which transmission is to be performed at a given time the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission at the claimed overlapping ; and transmitting one of the first or second uplink transmissions at the respective first or second transmission time, wherein a decision relating to transmitting which one of the first or second uplink transmissions is based on a priority associated with at least one of the first uplink transmission or the second uplink transmission (¶ [0202] . . . The source BS and the target BS may exchange information (e.g. via an X2 interface) regarding a TDM pattern for the UE, and the UE may use a prioritization rule between grants (i.e. grants for uplink transmissions) received from the BSs to determine which transmission is to be performed).

Regarding claim 13, Paladugu further teaches wherein the handover is at least one of: a make-before- break (MBB) type of handover (¶¶ [0002], [0064]) or a dual active protocol stack (DAPs) handover.

	Regarding claim 14, Paladugu teaches a method for wireless communication by a network entity comprising: detecting that a user equipment (UE) is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell (FIG. 5 steps 505 - 540, ¶¶ [0087] -  [0089] . . . As is evident in example 500, UE 120 may concurrently maintain both a source connection with source BS 110-1 and target BS 110-2 during the handover process); detect during the handover at least one of a first transmission time of a first uplink transmission scheduled for the source cell at least partially overlaps a second transmission time of a second uplink transmission scheduled for the target cell (¶¶ [0194], [0202] discloses with reference to a UE in dual connectivity handover with source and target BSs that the source BS and the target BS may be synchronous with regard to each other. In such a case, a transmission for one BS in one subframe interrupts the other BS in the same subframe (i.e. overlapping transmission times for uplink transmissions to the source and target , or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission (¶ [0202] because the UE uses prioritization rules to determine which transmission is to be performed at a given time the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission at the claimed overlapping time); determine that the UE is to transmit one of the first or second uplink transmissions at the respective first or second transmission time, wherein a decision relating to the UE transmitting which one of the first or second uplink transmissions is based on a priority associated with at least one of the first uplink transmission or the second uplink transmission (¶ [0202] . . . The source BS and the target BS may exchange information (e.g. via an X2 interface) regarding a TDM pattern for the UE, and the UE may use a prioritization rule between grants (i.e. grants for uplink transmissions) received from the BSs to determine which transmission is to be performed); and communicate with the UE based on the determination (¶ [0202] communication between UE and BS based on prioritization rule of which transmission to perform).

Regarding claim 24, Paladugu further teaches wherein the network entity comprises at least one of the source BS, the target BS (FIG. 5 steps 505 - 540, ¶¶ [0087] -  [0089] . . . As is evident in example 500, UE 120 may concurrently maintain both a source connection with source BS 110-1 and target BS 110-2 during the handover process), a core network entity controlling both the source BS and the target BS, a core network entity controlling at least one of the source BS or the target BS, or a combination thereof. 


Regarding claim 26, Paladugu teaches wherein the handover is at least one of: a make-before- break (MBB) type of handover (¶¶ [0002], [0064]) or a dual active protocol stack (DAPs) handover.

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communication by a user equipment (UE) (FIG. 2 UE 120; ¶ [0059]), comprising: a memory (FIG. 2 memory 282); and a processor (FIG. 2 controller/processor 280) coupled with the memory.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 14, including an apparatus for wireless communication by a network entity (FIG. 5 source BS 110-1 or target BS 110-2), comprising: a memory (FIG. 2 memory 242); and a processor (FIG. 2 controller/processor 240) coupled with the memory.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 5-7, 16, 18-20, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu, in view of Kim et al. (US PG Pub 2021/0045023 A1, hereinafter “Kim”).
	Regarding claim 2, the combination of Paladugu and Kim, specifically Paladugu, teaches deciding to transmit the one of the first or second uplink transmissions at the respective first or second transmission time (¶ [0202]).
Paladugu does not explicitly teach based on the priority associated with at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches deciding to transmit the one of the first or second uplink transmissions at the respective first or second transmission time based on the priority associated with at least one of the first uplink transmission or the second uplink transmission (¶¶ [0173] – [0183] . . . define a priority according to a type of a signal (i.e. first or second uplink transmission) which the terminal desires to transmit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu in order to implement the teaching of Kim.  One would have been motivated to do so in order to enable a UE to prioritize transmission of more important communications when the UE is incapable of transmitting communications simultaneously, thereby improving communication quality of the UE.  (Kim ¶ [0167] – [0174])

	Regarding claim 3, Paladugu does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell.
	In analogous art, Kim teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell (¶¶ [0169] – [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to enable a UE to prioritize transmission signals to a cell to which the UE is being handed over to, thereby rapidly completing the handover which improves communication quality of the UE.  (Kim ¶ [0170])

Regarding claim 5, Paladugu does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission (¶¶ [0173] – [0181] disclose that a random access preamble, which is the earliest transmission from a UE to a base station because the UE is attempting to connect to the base station, has the highest priority over subsequent transmissions such as PUCCH or PUSCH including various feedback information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to enable a UE to prioritize random 

Regarding claim 6, Paladugu does not explicitly teach wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme.
In analogous art, Kim teaches wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme (¶ [0185] discloses that the priority of the uplink transmission can be determined according to method 1 or method 2 disclosed in ¶¶ [0169], [0172] but does not state a criteria for choosing either method 1 or method 2.  Thus choosing method 1 or method 2 for assigning priority is random).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to provide a UE flexibility for determining which transmissions have higher priority, thereby enabling the UE to implement a scheme that maximizes its throughput or reduces its latency.  (Kim ¶¶ [0166] – [0185])

Regarding claim 7, Paladugu does not explicitly teach receiving the priority associated with the at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches receiving the priority associated with the at least one of the first uplink transmission or the second uplink transmission (¶ [0207] discloses that the BS informs the terminal of the priority of a signal to be applied during the handover process.  Although the signal is a downlink signal, one of ordinary skill in the art would readily recognize 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to provide the base station flexibility to control the flow of data through the network, thereby maximizing overall system throughput.  (Kim ¶ [0207])

	Regarding claim 16, Paladugu does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell.
	In analogous art, Kim teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell (¶¶ [0169] – [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to enable prioritizing transmission signals to the cell to which the UE is being handed over to, thereby rapidly completing the handover which improves communication quality of the UE.  (Kim ¶ [0170])

Regarding claim 18, Paladugu does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission.
 wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission (¶¶ [0173] – [0181] disclose that the a random access preamble, which is the earliest transmission from a UE to a base station because the UE is attempting to connect to the base station, has the highest priority over subsequent transmissions such as PUCCH or PUSCH including various feedback information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to prioritize random access preamble transmissions, thereby enabling rapid connections to a base station which decreases a UE’s latency.  (Kim ¶¶ [0173] – [0181])

Regarding claim 19, Paladugu does not explicitly teach wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme.
In analogous art, Kim teaches wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme (¶ [0185] discloses that the priority of the uplink transmission can be determined according to method 1 or method 2 disclosed in ¶¶ [0169], [0172] but does not state a criteria for choosing either method 1 or method 2.  Thus choosing method 1 or method 2 for assigning priority is random).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to provide a flexibility for determining 

Regarding claim 20, Paladugu does not explicitly teach transmitting the priority associated with the at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches transmitting the priority associated with the at least one of the first uplink transmission or the second uplink transmission (¶ [0207] discloses that the BS informs the terminal of the priority of a signal to be applied during the handover process.  Although the signal is a downlink signal, one of ordinary skill in the art would readily recognize that the BS could inform the terminal of a priority to be applied to an uplink signal in order for the network to manage the flow of certain signals/data through the network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Kim.  One would have been motivated to do so in order to provide the base station flexibility to control the flow of data through the network, thereby maximizing overall system throughput.  (Kim ¶ [0207])

	Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 16.

Claims 4, 12, 15, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu, in view of Ekpenyong et al. (US PG Pub 2014/0192740 A1, hereinafter “Ekpenyong”).
	Regarding claim 4, Paladugu does not teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a type of uplink channel scheduled to be transmitted in at least one of the first uplink transmission or the second uplink transmission.
	In analogous art, Ekpenyong teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a type of uplink channel scheduled to be transmitted in at least one of the first uplink transmission or the second uplink transmission (¶ [0034] For simultaneous transmission on PUSCH to one serving eNodeB (i.e. first uplink transmission) and PUCCH to another eNodeB (i.e. second uplink transmission), the PUCCH power is prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to prioritize UE transmissions of scheduling requests on a PUCCH, thereby minimizing delay of data transmission by the UE.  (Ekpenyong ¶ [0031]) 

	Regarding claim 12, Paladugu does not teach receiving an indication of the decision for transmitting the one of the first or second uplink transmissions at the respective first or second transmission time, wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH).
	In analogous art, Ekpenyong teaches receiving an indication of the decision for transmitting the one of the first or second uplink transmissions at the respective first or second transmission time (¶ [0036] a UE is configured with {reads on receiving} a set of subframes to monitor DCI (PDCCH/EPDCCH) {reads on indication} from the MeNB for scheduling C-plane data and possible U-plane data {reads on uplink transmissions such PUSCH and PUCCH to different eNBs at their respective transmission times}), wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH) (¶ [0034] For simultaneous transmission on PUSCH to one serving eNodeB and PUCCH to another eNodeB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to prioritize certain types of uplink transmissions that can be used to maximize overall system throughput.  (Ekpenyong ¶ [0034]) 

Regarding claim 15, Paladugu does not teach deciding that the UE is to transmit the one of the first or second uplink transmissions at the respective first or second transmission time based on the priority associated with at least one of the first uplink transmission or the second uplink transmission; and transmitting an indication of the decision to the UE.
In analogous art, Ekpenyong teaches deciding that the UE is to transmit the one of the first or second uplink transmissions at the respective first or second transmission time (¶ [0036] a UE is configured with a set of subframes to monitor DCI (PDCCH/EPDCCH) from the MeNB for scheduling C-plane data and possible U-plane data) based on the priority associated with at least one of the first uplink transmission or the second uplink transmission (¶ [0034] . . . if only CSI is transmitted on one PUCCH (i.e. first uplink transmission) and HARQ-ACK-only or HARQ_ACK+CSI is transmitted on the other PUCCH (i.e. ; and transmitting an indication of the decision to the UE (¶ [0036] a UE is configured with a set of subframes to monitor DCI (PDCCH/EPDCCH) from the MeNB {reads on a base station transmitting an indication of the decision to the UE} for scheduling C-plane data and possible U-plane data {i.e. first or second uplink transmission}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to prioritize certain types of uplink transmissions that can be used to maximize overall system throughput.  (Ekpenyong ¶ [0034]) 

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 25, Paladugu does not teach wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH).
	In analogous art, Ekpenyong teaches wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH) (¶ [0034] For simultaneous transmission on PUSCH to one serving eNodeB and PUCCH to another eNodeB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paladugu, in view of Hsieh et al. (US PG Pub 2020/0314773 A1, hereinafter “Hsieh”) as supported by provisional application 62/888119 filed on 8/26/2019.
	Regarding claim 8, Paladugu does not explicitly teach dropping transmission of the remaining one of the first or second uplink transmissions.
	In analogous art, Hsieh teaches dropping transmission of the remaining one of the first or second uplink transmissions (¶ [0055] discloses dropping the first uplink transmission associated with the source cell when the first uplink transmission and the second uplink transmission overlap in the time domain and frequency domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Hsieh.  One would have been motivated to do so in order to prevent a collision between the first and second uplink transmission, thereby increasing the UE’s throughput.  (Hsieh ¶ [0055]) 

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu, in view of Jassal. (US PG Pub 2021/0105673 A1, hereinafter “Jamal”) as supported by provisional application 62/910176 filed on 10/03/2019.
	Regarding claim 9, Paladugu does not teach wherein the transmitting comprises transmitting the one of the first or second uplink transmissions jointly coded with the remaining one of the first or second uplink transmissions, wherein the jointly coded transmission uses a first beam assigned to the first cell or the second cell associated with the one of the first or second uplink transmissions.
	In analogous art, Jamal teaches wherein the transmitting comprises transmitting the one of the first or second uplink transmissions jointly coded with the remaining one of the first or second uplink transmissions (¶ [0103] uplink transmissions for source and target cell in a tdm-pattern-PUCCH (i.e. jointly coded) in orthogonal slots), wherein the jointly coded transmission uses a first beam assigned to the first cell or the second cell associated with the one of the first or second uplink transmissions (¶ [0105] The TDM patterns for any of the above situations may be based on one or more properties such as: . . . frequency-domain resources (reads on beam)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Jassal.  One would have been motivated to do so in order to enable the UE to transmit information to source and target cells during handover in a manner that reduces interruptions during the UE’s communications, thereby increasing a user’s quality of experience (Jamal ¶ [0008]) 

	Regarding claim 21, Paladugu does not explicitly teach receiving the one of the first or second uplink transmissions jointly coded with the remaining one of the first or second uplink transmissions, wherein the jointly coded transmission is received using a first beam assigned to the first cell or the second cell associated with the one of the first or second uplink transmissions.
	In analogous art, Jamal teaches receiving the one of the first or second uplink transmissions jointly coded with the remaining one of the first or second uplink transmissions (¶ [0103] uplink transmissions for source and target cell in a tdm-pattern-PUCCH (i.e. jointly coded) in orthogonal slots), wherein the jointly coded transmission uses a first beam assigned to the first cell or the second cell associated with the one of the first or second uplink transmissions (¶ [0105] The TDM patterns for any of the above situations may be based on one or more properties such as: . . . frequency-domain resources .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu to implement the teaching of Jassal.  One would have been motivated to do so in order to enable the UE to transmit information to source and target cells during handover in a manner that reduces interruptions during the UE’s communications, thereby increasing a user’s quality of experience (Jamal ¶ [0008]) 

Allowable Subject Matter
Claims 10-11 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Antonioli et al., “Dual Connectivity for LTE-NR Cellular Networks: Challenges and Open Issues,” Journal of Communication and Information Systems, Vol. 33, No. 1, 2018, pp. 282-294 – discloses interworking between LTE and 5G in a dual connectivity scenario;
Intel Corporation,” Physical layer aspects of enhanced mobility,” 3GPP TSG RAN WG1 Meeting #98bis, R1-19100679, Chongqing, China, August 14-20, 2019, pp. 1-4 – discloses dual active protocol stack (DAPS) based handoff solution;
Intel Corporation,” Summary of offline discussion on physical layer aspects of NR mobility enhancement,” 3GPP TSG RAN WG1 Meeting #98bis, R1-1911538, Chongqing, China, August 14-20, 2019, pp. 1-12 – discloses handling of overlap of UL channels/signals; and
Polese et al., “Improved Handover Through Dual Connectivity in 5G mmWave Mobile Networks,” IEEE Journal on Selected Areas in Communications, Vol. 35, No. 9, September 2017, pp. 2069 – 2084 – discloses evaluation of handover and path switching of mmWave systems under realistic dynamic scenarios, and assess how a dual-connectivity1 (DC) approach can enable faster, more robust and better performing mobility management schemes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413